  Case 2:21-cr-00218-SDW Document 23 Filed 08/10/21 Page 1 of 1 PageID: 55

                                                                   U.S. Department of Justice
                                                                   Federal Bureau of Prisons
                                                                   Federal Correctional Complex
                                                                   Federal Correctional Institution
                                                                   P. 0. Box I 000
                                                                   Butner, North Carolina 27509




July 30, 2021



The Honorable Judge Susan D. Wigenton
United States District Judge
402 East State Street
Room 2020
Trenton, NJ 08608

RE:     CARCAMO, Abel Cruz
        REGISTER NUMBER: 73592-050
        DOCKET NUMBER: 21-218(SDW)

Dear Judge Wigenton:

The above-referenced individual was admitted to the Federal Correctional Institution, Butner, North Carolina on
July 26, 2021, pursuant to the provisions of Title 18, United States Code, Sections 4241 and 424 7.

Per CDC and Bureau of Prisons guidance intended to mitigate the spread of COVID-19, Mr. Carcamo was
immediately placed on quarantine status upon arrival. The quarantine and associated testing will last
approximately 21 days. While he will have access to routine and emergency mental health care during
quarantine, it will not be possible to conduct necessary interviews or psychological testing until he is released
from quarantine. It is anticipated Mr. Carcamo will be discharged from quarantine status on or about August
15, 2021. Accordingly, we respectfully request the evaluation period start on the date of his release from
quarantine and calculate the evaluation period to end September 15, 2021. Staff will notify the U.S. Marshals
Service when the evaluation period is concluded and work to complete the forensic report as soon as possible
after that date.

Thank you in advance for your assistance in this matter. If you need additional information, please contact
Dr. Zonno, CTP Administrator, at (919) 575-4541, ext. 3650.

R
 ""'

(R:os'--
Warden
